DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-3 in the reply filed on 10/14/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 is patentable, thus the unity of invention exists.  This is not found persuasive because claim 1 is not found patentable as stated below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/2022.

Response to Amendment
The amendment filed on 10/14/2022 has been entered. Claim 1 is currently amended.  Claim 2 is cancelled.  Claims 1 and 3-5 are pending with claims 4-5 withdrawn from consideration.  Claims 1 and 3 are under examination in this office action.
The amendment necessitates new ground of rejection.

Response to Arguments
Applicant's argument, filed on 10/14/2022, with respect to the 102 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach the limitation of a carboxymethylated cellulose nanofiber having an average aspect ratio of from 10 to 1000, wherein a mixing ratio of non-volatile components of the carboxymethylated cellulose nanofiber in the resin composition is 0.01 to 20%.
The 102 rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (WO 2015050117), a machine translation is referenced here, in view of Fujii et al (US 20190353634 A1).
Regarding claim 1, Harada teaches a molding resin composition comprising a molding resin and a modified cellulose nanofiber [p.1 paragraph 7].  The resin includes an epoxy resin, a polyurethane resin, a silicon resin [p.9 paragraph 6], meeting the claimed resin in the instant application.  The modified cellulose nanofiber is an anionic cellulose nanofibers (A) including a carboxymethyl substituted cellulose nanofiber [p.3 paragraph 2], meeting the claimed carboxymethylated cellulose nanofiber.  The cellulose nanofiber is 0.5-90 parts based on 100 parts of the resin [p.10 paragraph 3], or 0.5-47 wt% in the nanofiber-resin composition as calculated by the examiner, overlapping the claimed 0.01-20%.
Harada teaches that the cellulose nanofiber is used to reinforce the resin composition [p.10 paragraph 3].  Harada also teaches that the cellulose nanofiber is obtained by defibrating anion-modified cellulose or anion-modified pulp [p.2 paragraph 5].
Harada is silent about the claimed aspect ratio of 10-1000.
Fujii teaches a method for evaluating a cellulose nanofiber (CNF) dispersion [abstract].  Fujii teaches that cellulose nanofibers are applied as reinforcing materials for resins [0002].  Fujii teaches that cellulose nanofibers (CNFs) are fine fibers having an aspect ratio of 100 or more, and can be obtained by defibrating cellulose fibers having undergone carboxymethylation [0027].
The examiner submits that Fujii’s cellulose nanofiber having undergone carboxymethylation is a carboxymethylated cellulose nanofiber; and Fujii’s carboxymethylated cellulose nanofiber and Harada’s carboxymethylated cellulose nanofiber have the same capacity for resin reinforcement and are made by the same method of defibrating.
It would have been obvious to one of ordinary skill in the art at the time of filing to select the cellulose nanofiber with aspect ratio of 100 or more in Harada’s composition, as it is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.  The aspect ratio of 100 or more of the carboxymethylated cellulose nanofiber of Harada in view of Fujii overlaps the claimed aspect ratio of 10-1000.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 3, Harada expressly teaches that composition is an aqueous dispersion [p.2 paragraph 3].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762